Citation Nr: 1726936	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than February 28, 2012 for the grant of a 10 percent rating for left knee limitation of flexion.

2.  Entitlement to a rating higher than 10 percent for left knee limitation of flexion.

3.  Entitlement to a rating higher than 20 percent for instability of the left knee.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to October 1984, April 1986 to June 1986, and April 1991 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran and his spouse testified at a hearing before the undersigned in April 2017.  A transcript is of record. 

The Board finds that the issue of entitlement to a higher rating for limitation of flexion of the left knee is part and parcel of the claim for an increased rating, which was submitted in April 2008.  A 10 percent rating for left knee limitation of flexion was granted effective February 2012, the date of a VA examination report documenting limitation of flexion.  Because this issue stems from the April 2008 claim, the Board will take jurisdiction of the issue of whether the 10 percent rating should be granted back to the date of claim. 

The issues of entitlement to a rating higher than 10 percent for limitation of flexion of the left knee, and higher than 20 percent for instability of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran had limitation of flexion of the left knee since the April 16, 2008 date of claim. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for limitation of flexion of the left knee have been satisfied since April 16, 2008, the date of claim.  38 U.S.C.A. §§ 1155, 5110; 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 3.400, 4.59, 4.71a, Diagnostic Codes 5256 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a claim for an increased rating for his service-connected left knee disability on April 16, 2008.  The earliest VA examination afforded the Veteran in connection with this claim was conducted on February 28, 2012, four years after he submitted the claim.  That examination showed limitation of flexion to 105 degrees after repetitive testing, warranting a compensable rating.  See 38 C.F.R. § 4.59 (providing, in pertinent part, that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (providing for compensable ratings for limitation of flexion of the knee to 45 degrees or less).  Resolving reasonable doubt, and in light of the Veteran's credible and competent statement in the April 2009 VA Form 9 describing ongoing deterioration of his left knee with pain and limitation, the Board finds that painful and limited flexion has been present since the April 2008 date of claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, an effective date of April 16, 2008 is assigned for the award of the 10 percent rating.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The issue of whether the criteria have been satisfied for a rating 

in excess of 10 percent for limitation of flexion will be addressed in the REMAND section below.   


ORDER

An effective date of April 16, 2008 for the award of the 10 percent rating for left knee limitation of flexion is granted, subject to the law and regulations governing payment of monetary benefits. 


REMAND

At the April 2017 Board hearing, the Veteran indicated that his left knee disability had worsened since the February 2015 VA examination was conducted.  Accordingly, a new VA examination should be arranged. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any recent outstanding private or VA treatment records related to his left knee disability.  Appropriate efforts must be made to obtain these records if he has adequately identified them and authorized their release (with respect to any private treatment records).  He should also be invited to submit these records himself. 

2.  Then, arrange for a VA examination to assess the current severity of the Veteran's left knee disability.  

3.  Finally, after completing any other development that may be indicated, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


